Citation Nr: 1130425	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-30 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an extraschedular evaluation for hepatitis C from July 15, 2005 through June 30, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to August 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).  


FINDINGS OF FACT

1.  Pursuant to a March 2010 Board remand and the provisions of 38 C.F.R. § 3.321(b)(1), the VA Director for Compensation and Pension Service denied an extraschedular evaluation for the Veteran's service-connected hepatitis C from July 15, 2005 through June 30, 2006. 

2.  The Veteran's hepatitis C does not present such an exceptional or unusual disability picture that the available schedular evaluations are inadequate.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for hepatitis C from July 15, 2005 through June 30, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to a November 2009 readjudication of the Veteran's claim, letters dated in May 2005, October 2005, March 2006, January 2007, February 2009, and September 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was also accorded a VA examination during the course of his appeal.  38 C.F.R. § 3.159(c)(4).  The Veteran has not indicated that he found this examination to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the Veteran's representative indicated in a January 2010 informal hearing presentation that the Veteran should be provided a new VA examination because his most recent VA examination was too old to appropriately rate the severity of his current hepatitis C, the Board observes that neither the Veteran nor his representative have indicated that the Veteran's hepatitis C has worsened since his last VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (holding that a new medical examination is required when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition).  Moreover, all of the Veteran's VA treatment records through October 2009 have been associated with the Veteran's claims file.  Further, the Board finds that the VA examination obtained in this case is more than adequate, and provides sufficient detail to determine the severity of the Veteran's hepatitis C during the periods pertinent to his claim.  Finally, there is no indication in the record that any additional evidence relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA treatment records from July 2005 through June 2006 reveal that the Veteran underwent treatment for hepatitis C.  A July 2005 treatment record reflects that the Veteran selected Friday as his injection day.  He began treatment with Pegasys and Ribavirin.  His weight was 265 pounds.  The July 2005 treatment record also indicates that the Veteran underwent a computed tomography scan of the liver in March 2004, which was unremarkable.  A September 2004 biopsy revealed grade 2, stage 1 hepatitis C.  The diagnosis was hepatitis C virus.  An August 2005 treatment record reflects that the Veteran was undergoing treatment with Pegasys and Ribavirin, that he was on the third week of treatment, and that the plan was for 48 weeks of treatment.  The Veteran complained of flu-like symptoms 12 to 18 hours after the injection, noted that he generally felt bad with some chills, reported increasing shortness of breath which was worse with lying down, and stated that he was drinking 1 gallon of fluid per day.  His weight was 263 pounds.  The diagnosis was chronic hepatitis C, stable with treatment.  Another August 2005 treatment record reflects that the Veteran was on his fifth week of treatment, and that he missed 2.5 days of work that week.  He reported shortness of breath.  He also complained of nausea and vomiting once that week.  The diagnoses were chronic hepatitis C, stable with treatment; nausea, unstable; and anemia, unstable.  A September 2005 treatment record reflects that the Veteran reported continued fatigue, persistent productive cough with gray and green phlegm, and shortness of breath that resolved with heat.  In addition, the Veteran noted pain in his left side near the upper rib area.  He stated that he was drinking at least one gallon of water or non-caffeinated fluids per day.  His weight was 268 pounds.  Another September 2005 treatment record notes the Veteran's complaints of anxiety attacks, shortness of breath with exertion, and that he was easily fatigued.  He indicated that he continued to drink one gallon of water or non-caffeinated fluids daily.  His weight was 264 pounds.

An October 2005 VA treatment record notes the Veteran's complaints of anxiety.  His weight was 264 pounds.  The VA physician diagnosed anxiety and mood disorder, and noted that these psychiatric disorders were secondary to the Veteran's medical problems, including hepatitis C.  Another October 2005 treatment record notes that the Veteran continued with his treatment for hepatitis C, which included a Peg-Interferon injection and Procrit.  The record also notes the Veteran's complaints of shortness of breath with exertion which resolved with rest and cough-expectorating green phlegm.  He indicated that he drank at least one gallon of water or non-caffeinated fluids daily.  A November 2005 treatment record reflects that the Veteran continued with treatment including Pegasys and Ribavirin.  He noted fatigue and shortness of breath, and that he was drinking one gallon of fluid per day.  The diagnosis was chronic hepatitis C, stable with treatment.  Another November 2005 treatment record notes the Veteran's complaints of shortness of breath, anxiety, and panic attacks.  The diagnoses included mood disorder secondary to medical problems and anxiety disorder, not otherwise specified.  A December 2005 treatment record reflects that the Veteran was short of breath with worsened fatigue, anxiety, and irritability.  He noted that he was drinking approximately 120 ounces of fluids per day.  His weight was 277 pounds.  VA treatment records from December 2005 through March 2006 reveal continued treatment for mood disorder secondary to medical problems and anxiety disorder.

In January 2006, the Veteran reported that he only ate one meal per day and grazed the rest of the time, and that he was eating healthy food.  He also stated that he lost 11 pounds since the prior month, and that his energy level was low.  He indicated that he was employed until the week before, and that he was laid off, but that he would be recalled.  

A March 2006 VA treatment record reflects that the Veteran called his nurse that morning, complaining of feeling bad.  He reported that he vomited once the night before, and that he was drinking the prescribed amount of fluids but was not urinating.  He complained of feeling more tired and short of breath than normal, which caused him to have panic attacks.  Another March 2006 treatment record reflects that the Veteran reported that he was feeling worse during the prior few weeks.  He noted that he could not catch his breath, that he got overheated, and that he was winded.  He reported that he quit using his anxiety medication because it was making him feel drugged at work.  The Veteran also indicated that he was laid off from his job because of a breathing attack two weeks before.  He stated that he could not eat anything anymore except for fruit or vegetables, that smells were bothering him more, and that his taste was affected.  He noted that he lost 13 pounds in the prior few months, and that he was having trouble sleeping but felt exhausted.  

In April 2006, the Veteran reported that his appetite was "careful" and that he ate vegetables, fruits, and a little roast beef.  He reported that he had dry heaves when he got hot and had coughing attacks, and that he had breathing problems when he walked up steps.  He was excited that he had almost completed his Interferon treatment.  Another April 2006 treatment record reflects that the Veteran's appetite was poor, and that he was only eating one meal per day.  Also, he continued to have shortness of breath with exertion that resolved with rest, he had increased insomnia, and he had anxiety and irritability.  He reported that he was drinking approximately 100 ounces of fluid per day.  The Veteran's weight was 265 pounds and 261 pounds in April 2006.  A third April 2006 treatment record notes that the Veteran was still undergoing treatment with Pegasys and Ribavirin.  He reported that he was voiding in better amounts, that he was drinking frequent small amounts of fluid, and that his feet and ankles were edematous.  He stated that he was working ten-hour days six days per week, and noted that he learned the hard way how to make it through work, but that he got sluggish.  He also reported continued insomnia.  The Veteran weighed 261 pounds.  The diagnoses were chronic hepatitis C, stable with treatment; and unstable anemia.  

A May 2006 VA treatment record reflects that the Veteran continued to undergo treatment with Pegasys and Ribavirin, and that he was on the 41st week of treatment.  His weight was 254 pounds.  He reported feeling tired, but that he was still working six to ten hour days.  Another May 2006 treatment record indicates that the Veteran was on his 44th week of treatment with Pegasys and Ribavirin.  His weight was 254 pounds.  He noted that he was working full-time and was planning a road trip.  He indicated that he was drinking adequate amounts of water, but that he still had leg swelling and shortness of breath.  The diagnoses were hepatitis C, stable with treatment; and anemia, stable.  A third May 2006 treatment record reflects that the Veteran drank 100 ounces of fluid per day, and that he weighed 248 pounds.  He noted some anxiety and difficulty breathing.  He was on the 46th week of treatment with Pegasys and Ribavirin.  July 2006 treatment records reveal that the Veteran completed 48 weeks of treatment with Pegasys and Ribavirin.  He noted continued shortness of breath.  He reported that he was able to walk without exhaustion or ill effects.  A July 2006 VA letter indicates that it was safe for the Veteran to return to work in a food processing plant, noting that the Veteran completed 48 weeks of treatment for hepatitis C with Pegasys and Ribavirin, and that he showed a significant reduction of the viral count during treatment.

In June 2006, the Veteran underwent a VA examination.  The report reflects that the Veteran worked as an equipment operator, doing his own activities of daily living and chores, and not engaging in any recreational activity.  On examination, the abdomen was soft and protuberant without masses, tenderness, or organomegaly.  Normal bowel sounds were present, and there was no evidence of icterus.  The diagnosis was hepatitis C.

During his January 2008 hearing before the Board, the Veteran testified that, from July 15, 2005 through June 30, 2006, he had increased fatigue, no energy, poor concentration, nausea, low blood count, weight loss, and restricted diet.  He noted that he was treated with Interferon and Pegasys, and that his symptoms were constant throughout this period.  He also reported that his work performance was reduced 40 percent, and that he only worked 15 weeks out of the year, which was not the result of doctor's orders.  He indicated that he had difficulty using stairs, and that he was unable to do physical labor.  In addition, he noted that he was basically incapacitated for a day or so every week where he was so nauseous from the medication injections that he could not get out of bed or move very much.  He did not indicate that he sought treatment by a physician during these episodes.  In support of his claim, the Veteran submitted pay stubs from July 15, 2005 through June 30, 2006 showing that he had reduced work hours or no listed work hours.

In accordance with the Board's request, the RO obtained an opinion from the Director of Compensation and Pension Service regarding extraschedular consideration on the issue of entitlement to an increased rating for hepatitis C from July 14, 2005 through June 30, 2006.  After reviewing the evidence in the Veteran's claims file, the Director concluded that the "evidentiary record fails to demonstrate an exceptional or unusual disability picture for hepatitis C that renders application of the regular rating criteria impractical."  The Director explained that the Veteran's "temporary 20 percent evaluation considered the veteran's increased symptomatology he experienced during treatment with Pegasys and Ribavirin that ultimately affected his work performance."

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

If the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board has jurisdiction to review determinations of the Director of Compensation and Pension or Undersecretary for Benefits regarding a Veteran's entitlement to an extraschedular rating.  Anderson v. Shinseki, 23 Vet. App. 423 (2009). 

After thorough consideration of the evidence of record, the Board concludes that the evidence does not support entitlement to an extraschedular evaluation for hepatitis C from July 15, 2005 through June 30, 2006.  The Veteran's hepatitis C disability picture is not so unusual or exceptional in nature as to render the rating for the disorder inadequate at any time.  The Veteran's hepatitis C is evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology of the Veteran's hepatitis C.  The Veteran's hepatitis C was manifested by daily fatigue, occasional vomiting, anorexia, and malaise without evidence of hepatomegaly.  The Veteran's hepatitis C did not result in incapacitating episodes having a total duration of four weeks to six weeks during the pertinent 12-month period, as the evidence did not show that any of his reported periods of incapacitation were at the direction or under the supervision of a physician.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability rating for his service-connected hepatitis C from July 15, 2005 through June 30,2 006.  Ratings in excess thereof are provided for certain manifestations of the service-connected hepatitis C, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the current disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate.  

During his January 2008 hearing before the Board, the Veteran testified that, during the time period of July 15, 2005 through June 30, 2006, while he was undergoing treatment, his hepatitis C caused marked interference with employment.  Specifically, the Veteran reported that, due to his constant symptoms of hepatitis C during that time period, he did not work for approximately 37 weeks out of the year.  He also stated that his work performance was reduced by 40 percent.  In support of his argument, he submitted pay stubs for the period of time from April 2005 through September 2006 which reveal the hours that the Veteran worked, and show numerous weeks where he worked less than 40 hours and periods of time where no hours were reported.  Although there is evidence that the Veteran's hepatitis C from July 15, 2005 through June 30, 2006 interfered with his employment, the evidence does not show that the 20 percent rating assigned during this time period is inadequate.  The Director of the Compensation and Pension Service considered the Veteran's reports of interference with employment, and concluded that, because the symptoms which purportedly caused the interference with employment are specifically considered under the applicable diagnostic code contained in the regular rating criteria, and in the 20 percent evaluation assigned, the evidence did not demonstrate an exceptional or unusual disability picture that renders application of the regular rating criteria impractical.  

The Board agrees with the Director's analysis in this case.  The Veteran's hepatitis C symptoms from July 15, 2005 through June 30, 2006 fit squarely within the criteria for a 20 percent rating under Diagnostic Code 7354.  Although the Veteran reported numerous weeks where he did not work as a result of his hepatitis C, the evidence does not show that he sought medical treatment from a physician during his absence from work.  While the Veteran's symptoms may have caused an interference with employment, this does not render inadequate the rating criteria under which the Veteran's hepatitis C is evaluated, as a rating greater than 20 percent is for application where the evidence shows that he sought medical treatment during the days in which he was allegedly incapacitated.

38 C.F.R. § 4.1 specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  As the Veteran's hepatitis C symptoms from July 15, 2005 through June 30, 2006 are clearly contemplated in the Schedule and provided for in the evaluation assigned therein, the interference with employment shown as a result of those symptoms is compensated for by the rating assigned.  The evidence does not demonstrate that the manifestations of the Veteran's service-connected hepatitis C from July 15, 2005 through June 30, 2006 have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. 

The Board has considered all of the relevant evidence of record, to include the Veteran's statements.  However, the Board concurs with the Director of Compensation and Pension Service's finding that an extraschedular evaluation is not warranted for the Veteran's hepatitis C from July 15, 2005 through June 30, 2006.  38 C.F.R. § 3.321(b)(1). 

The preponderance of the evidence is against an extraschedular evaluation for the Veteran's hepatitis C from July 15, 2005 through June 30, 2006.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an extraschedular evaluation for service-connected hepatitis C from July 15, 2005 through June 30, 2006 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


